                               Case 2:18-cv-00286-GMN-GWF Document 23 Filed 11/02/18 Page 1 of 3



                                 John M. Naylor
                        1        Nevada Bar No. 5435
                        2        Jennifer L. Braster
                                 Nevada Bar No. 9982
                        3        NAYLOR & BRASTER
                                 1050 Indigo Drive, Suite 200
                        4        Las Vegas, NV 89145
                                 (t) (702) 420-7000
                        5
                                 (f) (702) 420-7001
                        6        jnaylor@nblawnv.com
                                 jbraster@nblawnv.com
                        7
                                 Attorneys for Defendants
                        8

                        9                                   UNITED STATES DISTRICT COURT

                      10                                           DISTRICT OF NEVADA

                      11
                                 ALEX MANESSIS,                                   Case No. 2:18-cv-00286-GMN-GWF
                      12
                                                    Plaintiff,
                      13
                                        v.                                        STIPULATION AND ORDER TO DISMISS
                      14                                                                   WITH PREJUDICE
                                 MIDLAND CREDIT MANAGEMENT,
                      15         INC., MIDLAND FUNDING, LLC, AND
                                 ENCORE CAPITAL GROUP, INC.,
                      16
                                                    Defendants.
                      17

                      18

                      19               It is hereby stipulated by and between Plaintiff Alex Manessis, through his attorney Craig

                      20        K. Perry, Esq., and Defendants Midland Credit Management, Inc., Midland Funding, LLC, and

                      21        Encore Capital Group, Inc. through their attorney, John M. Naylor, Esq., that this action be
                      22
                                dismissed with prejudice, each party to bear their own fees and costs.
                      23
                                ///
                      24
                                ///
                      25
                                //
                      26

                      27        //

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:18-cv-00286-GMN-GWF Document 23 Filed 11/02/18 Page 2 of 3



                                       DATED this 2nd day of November 2018.
                         1

                         2
                                 CRAIG K. PERRY & ASSOCIATES                  NAYLOR & BRASTER
                         3

                         4
                                 By: /s/ Craig K. Perry                       By: /s/ John M. Naylor
                         5           Craig K. Perry, NSB No. 3786                 John M. Naylor, NSB No. 5435
                                     7854 W. Sahara Avenue                        1050 Indigo Drive, Suite 200
                         6           Las Vegas, NV 89117                          Las Vegas, NV 89145
                         7
                                 Attorneys for Plaintiff                      Attorneys for Defendants
                         8
                                                                        ORDER
                         9
                                       IT IS ORDERED THAT the case is dismissed with prejudice, each party to bear its own
                      10
                                fees and costs.
                      11
                                       IT IS SO ORDERED.
                      12

                      13

                      14
                                                                              U.S. DISTRICT COURT JUDGE
                      15
                                                                              DATED this _____day of _________ 2017.
                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                      2 of 3
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:18-cv-00286-GMN-GWF Document 23 Filed 11/02/18 Page 3 of 3



                                                               CERTIFICATE OF SERVICE
                         1
                                       Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
                         2
                                NAYLOR & BRASTER and that on this November 2, 2018, I caused the document
                         3
                                STIPULATION AND ORDER TO DISMISS WITH PREJUDICE to be served through the
                         4
                                Court’s CM/ECF system addressed to:
                         5

                         6      Craig K. Perry, Esq.
                                CRAIG K. PERRY & ASSOCIATES
                         7      8010 West Sahara Ave., Suite 260
                                Las Vegas, NV 89117
                         8      info@1stoplawfirm.com
                         9
                                Attorney for Plaintiff
                      10

                      11

                      12
                                                                            /s/ Amy Reams
                      13                                                    An Employee of NAYLOR & BRASTER
                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                         3 of 3
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
